NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50193

                Plaintiff-Appellee,             D.C. No. 3:18-cr-05183-DMS-1

 v.
                                                MEMORANDUM*
PABLO ZAMORANO-MUNOZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Pablo Zamorano-Munoz appeals from the district court’s judgment and

challenges his 24-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Zamorano-Munoz contends that his above-Guidelines sentence is

substantively unreasonable because (1) his prior convictions were already taken

into consideration in the calculation of his Guidelines range, and (2) the upward

variance created rather than avoided a sentencing disparity. The district court did

not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).

Contrary to Zamorano-Munoz’s contentions, the above-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality

of the circumstances, including Zamorano-Munoz’s criminal and immigration

history and the need to provide adequate deterrence. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    19-50193